DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has the limitation “an undervoltage detection circuit for detecting an undervoltage of the mains and/or heating element voltage”. The “and/or” limitation is an alternative clause that does not limit what the claim is limiting. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nolte et al (US 2018/0119988) in view of Guerizec (EP3190351).

With regards to claim 1, Nolte et al discloses an electronic continuous-flow heater for heating a liquid (tankless water heater 100, Fig. 1), comprising an electrically heatable heating channel arrangement with at least one electric heating element (channel flow system 50 has heating wire elements 18, 19 and 20, Fig. 1);
an electronic control system, comprising at least one microprocessor (electronic control system 2 has microprocessor 8, Fig. 1), which is configured to electrically control the heating element (heating wire elements 18,19 and 20 are connected to electronic control system 2, paragraph 0059, lines 1-4);
electronic control system 2 has a display, paragraph 0082, lines 1-2).
Nolte does not disclose the display device is designed as a bistable digital display, such that display content remains visible even in the absence of a display supply voltage of the display device.
Guerizec teaches a display device is designed as a bistable digital display (display 1 can have electronic paper on the basis of a bistable LCD, paragraph 0010, lines 1-2), such that display content remains visible even in the absence of a display supply voltage of the display device (a small energy storage can help to maintain the display so that the display is retained even during long storage times, paragraph 0013, lines 5-7).
It would have been obvious to one skilled in the art at the time the invention was made to modify the display of Nolte et al with the bistable digital display as taught by Guerizec in order to provide a reliable display in case of malfunctions in the heating system. 
With regards to claim 2, Guerizec teaches wherein a display surface of the display device is formed by an electronic paper (display 1 can have electronic paper on the basis of a bistable LCD, paragraph 0010, lines 1-2).

With regards to claim 5, Nolte et al discloses a method for operating an electronic continuous-flow heater for heating a liquid (method of controlling a tankless water heater, Title), wherein the continuous-flow heater comprises an electrically heatable heating channel arrangement with at least one electric heating element, an electronic control system comprising at least one microprocessor(electronic control system 2 has microprocessor 8, Fig. 1), which is configured to electrically control the heating element (heating wire elements 18,19 and 20 are connected to electronic control system 2, paragraph 0059, lines 1-4), the method comprising the step of:
heating wire elements 18,19 and 20 are connected to electronic control system 2, paragraph 0059, lines 1-4); and controlling the display device (visual signal is generated on the electronic control system 2 and shown on the display, paragraph 0082, lines 1-2).
Nolte does not disclose the display device is designed as a bistable digital display, such that display content remains visible even in the absence of a display supply voltage of the display device.
Guerizec teaches a display device is designed as a bistable digital display (display 1 can have electronic paper on the basis of a bistable LCD, paragraph 0010, lines 1-2), such that display content remains visible even in the absence of a display supply voltage of the display device (a small energy storage can help to maintain the display so that the display is retained even during long storage times, paragraph 0013, lines 5-7).
It would have been obvious to one skilled in the art at the time the invention was made to modify the display of Nolte et al with the bistable digital display as taught by Guerizec in order to provide a reliable display in case of malfunctions in the heating system. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nolte et al and Guerizec as applied to claims 1,2 and 5 above, and further in view of Delpapa et al (US 9,263,156).

With regards to claim 3, Nolte et al and Guerizec does not teach wherein the electronic control system has at least one electrical energy storage device for buffering an operating voltage of the electronic control system and the electronic control system has an undervoltage detection circuit for detecting an undervoltage of the mains and/or heating element voltage.
Delpapa et al teaches wherein the electronic control system has at least one electrical energy storage device for buffering an operating voltage of the electronic control system (a storage device having storage device conditions the trip voltage by buffering the trip voltage, col 14, lines 39-43) and the electronic control system has an undervoltage detection circuit for detecting an undervoltage of the mains and/or heating element voltage (power fail module 126 is configured to monitor input voltages  such as a power fail condition which  can be an under or over voltage event, col  4, lines 44-54).
It would have been obvious to one skilled in the art at the time the invention was made to modify the microprocessor of Nolte et al and Guerizec with the storage device and power fail module as taught by Delpapa et al in order to provide a safe and reliable electric control system for a water heater. 

With regards to claim 6, Nolte et al and Guerizec does not teach buffering of the operating voltage of the electronic control system by the electronic control system; and detecting an undervoltage of the mains and/or heating element voltage by an undervoltage detection circuit of the electronic control system.
Delpapa et al teaches buffering of the operating voltage of the electronic control system by the electronic control system (a storage device having storage device conditions the trip voltage by buffering the trip voltage, col 14, lines 39-43); and detecting an undervoltage of the mains and/or heating element voltage by an undervoltage detection circuit of the electronic control system (power fail module 126 is configured to monitor input voltages  such as a power fail condition which  can be an under or over voltage event, col  4, lines 44-54).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Nolte et al and Guerizec with the steps of using storage device and power fail module as taught by Delpapa et al in order to provide a safe and reliable electric control system for a water heater. 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nolte et al, Guerizec and Delpapa et al as applied to claims 3 and 6 above, and further in view of Yasuda et al (US 4,588,989).

With regards to claim 4, Nolte et al, Guerizec and Delpapa et al does not teach wherein the electronic control system is configured to cause the display device to output an undervoltage message in the event that an undervoltage is detected by the undervoltage detection circuit.
Yasuda et al teaches wherein the electronic control system is configured to cause the display device to output an undervoltage message in the event that an undervoltage is detected by the undervoltage detection circuit (under voltage detecting circuit 26 outputs an undervoltage detection signal S and is inputted to circuit 28, and displays the error message on an error message display unit 30, col 3, lines 54-65).
It would have been obvious to one skilled in the art at the time the invention was made to modify the display of Nolte et al, Guerizec and Delpapa et al with the display of Yasuda et al in order to provide visual indication of errors clearly to a heating system user. 

With regards to claim 7, Nolte et al, Guerizec and Delpapa et al does not teach further comprising causing, by the electronic control system, the display device to output an undervoltage message in the event that an undervoltage is detected by the undervoltage detection circuit.
Yasuda et al teaches further comprising causing, by the electronic control system, the display device to output an undervoltage message in the event that an undervoltage is detected by the undervoltage detection circuit (under voltage detecting circuit 26 outputs an undervoltage detection signal S and is inputted to circuit 28, and displays the error message on an error message display unit 30, col 3, lines 54-65).
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nolte et al and Guerizec as applied to claims 1,2 and 5 above, and further in view of Wruck (US 2005/0040250).

With regards to claim 8, Nolte et al and Guerizec does not teach further comprising causing the control device to write a display content for identifying a technical test, which is carried out on the continuous-flow heater, on the display device at the factory before the continuous-flow heater is disconnected from the power supply after the test has been completed.
Wruck teaches further comprising causing the control device to write a display content for identifying a technical test, which is carried out on the continuous-flow heater, on the display device at the factory before the continuous-flow heater is disconnected from the power supply after the test has been completed (in the factory test phase, the heating device may cooperate with the factory tester to test the hardware inputs, outputs, keyboard 45, display 38 and associated equipment, paragraph 0157, lines 1-3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of Nolte et al and Guerizec with factory testing as taught by Wruck in order to ensure proper operation of a water heating system. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                  
/THOMAS J WARD/               Examiner, Art Unit 3761       
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761